Citation Nr: 1728225	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  14-03 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral shoulder condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the Army from January 1967 to December 1968.  He also had subsequent Army Reserve service.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Montgomery, Alabama, which denied service connection for a bilateral shoulder condition.

The Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge in February 2016.  A transcript of the hearing is associated with the record.

The Board previously remanded the appeal in August 2016 for a VA examination to determine the nature and etiology of any current bilateral shoulder disorder.  Unfortunately, the Board finds that an additional remand is necessary to obtain substantial compliance with prior remand directives regarding the issue of entitlement to service connection for a bilateral shoulder disability.  Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  Active military, naval, or air service includes any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (IADT) during which the individual concerned was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2014); 
38 C.F.R. § 3.6(a) and (d) (2016).  ADT includes full-time duty performed for training purposes by members of the Reserves and National Guard of any state. 
38 U.S.C.A. § 101(22) (West 2014); 38 C.F.R. § 3.6(c)(1) and (3) (2016).  Thus, service connection may be granted for a disability resulting from a disease or injury incurred or aggravated while performing ADT, or from an injury incurred or aggravated while performing IADT. 38 U.S.C.A. §§ 101(24), 106, 1110 (West 2014).  

While the Veteran's claims file contains a June 2011 VA memorandum reporting on the unavailability of the Veteran's Army Reserve service treatment records, it appears as though attempts were not made to obtain the Veteran's military personnel records from his time with the Army Reserves.  On remand, the AOJ should verify periods of ADT and IADT performed by the Veteran while serving with the Army Reserves.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. 38 C.F.R. § 3.159 (c)(4)(i) (2014).

In a November 2016 VA authorized examination, the examiner opined that the Veteran's bilateral shoulder arthritis was less likely than not incurred in or caused by the Veteran's service, and indicated that the Veteran's service treatment records did not include a shoulder injury.  However, the Board notes that service treatment records from July 1968 show the Veteran sought treatment for bilateral shoulder pain, and was assessed as having mild shoulder pain at the time.  A notation as to a diagnosis of "arthritis" was made, but an indication of no note being in the chart.  Further, a July 1985 quadrennial examination of record from the Veteran's time with the Army Reserves shows that the Veteran reported swollen or painful shoulder joints, and had last received treatment for his shoulders 10 years prior.  

The Board finds that, upon completion of the aforementioned record development, a VA addendum opinion should be obtained to determine the nature and etiology of his bilateral shoulder arthritis, which takes into consideration the Veteran's July 1968 and July 1985 reports of bilateral shoulder pain.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should verify through official sources periods of active duty for training ("ADT") and inactive duty for training ("IADT") performed by the Veteran while serving with the Army Reserves.  This should include, but is not limited to, contacting the National Personnel Records Center ("NPRC") to verify all the Veteran's dates of Army Reserves service.

2.  After all available evidence has been associated with the record, the Veteran should be afforded a VA addendum opinion to determine the nature and etiology of currently diagnosed bilateral shoulder arthritis.  The entire record should be made available to the examiner for review and the examiner should note such review in his/her report.  

As to the Veteran's bilateral shoulder arthritis, the VA examiner is requested to give the following opinions:

a.  Is it at least as likely as not (50 percent probability or greater) that any current right or left shoulder disorder had its onset in service or is otherwise related to service?  

b.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed bilateral shoulder arthritis manifested within one year of separation from service?  The examiner must consider the Veteran's statements regarding continuity of symptomatology.

In rendering this opinion, the examiner's attention is drawn to the following evidence:

a.  The Veteran's reports throughout the record as to the onset and continuity of his bilateral shoulder symptoms since service separation.

b.  Within service treatment records, a July 1968 treatment note where the Veteran was seen for complaints of bilateral shoulder problems and an assessment of mild shoulder pain was rendered at that time.  In the treatment record, there was a notation of a diagnosis of arthritis with no note in chart.

c.  Within service treatment records, a June 1985 quadrennial examination where the Veteran reported bilateral shoulder pain.

Complete detailed rationale is requested for each opinion that is rendered.

3.  The AOJ must ensure that the required actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.

4.  After completing all indicated development, readjudicate the remaining issue.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

